SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized).

                             State of New Jersey v. Daryel Rawls (A-18-13) (072388)

Argued April 1, 2014 -- Decided September 15, 2014

FERNANDEZ-VINA, J., writing for a unanimous Court.

        In this appeal, the Court considers whether a defendant who is released on bail on one indictment, but
subsequently incarcerated on a later indictment, is entitled to jail credit against the former indictment under Rule
3:21-8.

         On August 8, 2010, a state trooper stopped defendant for speeding. As defendant pulled over, the trooper
observed items being thrown out of the passenger side window. The trooper retrieved a plastic bag from the right
lane containing 146 packets of heroin and another small bag containing a white powder. The trooper arrested
defendant and his passenger. A Union County Grand Jury subsequently indicted defendant on multiple narcotics
offenses. Defendant made bail and remained free until October 17, 2010, when he was arrested in Ocean County on
unrelated drug charges. Because defendant did not make bail on the new charges, he remained incarcerated in
Ocean County.

          On March 21, 2011, 155 days after his Ocean County arrest, defendant entered a guilty plea to one of the
Union County offenses and, on that same day, the Union County trial court revoked his bail. In exchange for
defendant’s guilty plea, the State dropped the remaining charges and recommended that the court sentence defendant
to a six-year extended term of incarceration as a repeat drug offender with a thirty-month parole disqualifier. At his
subsequent sentencing hearing, defendant received fifty-three days of jail credit. This total included eleven days
between defendant’s Union County arrest and release on bail, and forty-two days between the date defendant was
originally scheduled for sentencing and the actual date of sentencing.

          Defendant subsequently sought jail credit for the 155 days he was incarcerated between his Ocean County
arrest and his plea hearing when his bail was revoked in Union County. The court acknowledged that defendant was
entitled to the eleven days of jail credit that he had received for the time period from his Union County arrest until
his release on bail, and ruled that defendant was entitled to 130 days of jail credit for the time between the date he
entered his guilty plea until his original sentencing date. However, the court denied defendant’s motion seeking 155
days of additional jail credit concluding that the facts were distinguishable from those present in State v. Hernandez,
208 N.J. 24 (2011) because neither of the defendants in Hernandez had made bail, whereas defendant had made bail
in Union County. Moreover, the judge rejected defendant’s reliance on footnote twenty of the Hernandez opinion,
describing that part of the opinion as dicta.

         Defendant appealed, arguing that the court erred in denying his motion for jail credit. On appeal, the
Appellate Division affirmed the trial court order denying defendant’s motion. This Court granted certification. 216
N.J. 6 (2013). This Court also granted the motion of the Attorney General for leave to appear as amicus curiae.

HELD: A defendant who is released on bail on one indictment, but subsequently incarcerated on a later indictment, is
entitled to receive jail credit against the former indictment under Rule 3:21-8 and State v. Hernandez, 208 N.J. 24
(2011).

1. Rule 3:21-8 mandates that all defendants receive jail credit, or pre-sentence credit on the term of a custodial
sentence, for any time served in jail or in a state hospital between arrest and the imposition of that sentence. Jail
credit, applied to the front end of a defendant’s sentence, reduces the overall length of a defendant’s sentence and
prevents the double punishment that would result if the time spent in custody before sentencing did not count toward
the sentence. (pp. 9-10)


                                                           1
2. Prior to the Hernandez decision, New Jersey’s courts interpreted Rule 3:21-8 as allowing jail credit only for
confinement that was “directly attributable” to the underlying offense. Therefore, if a defendant was detained pre-
sentence for multiple offenses, he or she would only be entitled to jail credit toward one of them. Since Hernandez,
however, Rule 3:21-8 requires that a defendant receive jail credit on each case, even though the charges are not
directly responsible for his or her incarceration. (pp. 11-12)

3. Hernandez encompassed appeals from two consolidated cases. In each case, the defendant had been charged with
crimes in multiple counties. Each defendant was awarded some jail credit, but both defendants argued that the credit
had been applied incorrectly and did not have the appropriate effect on the overall length of their sentences. In
evaluating their claims, this Court rejected the idea that jail credit should depend on immaterial factors such as
whether charges are consolidated in a single indictment, the order in which multiple indictments are tried, or,
significantly, whether bail is revoked. Moreover, in footnote twenty of the opinion, the Court posited that under the
“directly attributable” approach, if the charges to which jail credits are applied happen to be the charges that are
dismissed as part of a plea agreement, then the defendant would not receive any credit for the time he spent in pre-
sentence custody. (pp. 12-15)

4. The case here is directly within the purview of Hernandez, in which the Court held that the issue of jail credit
cannot turn on issues such as whether the judge, prosecutor, bail unit, or defendant moved to revoke bail on the first
matter after the defendant was arrested on the second or subsequent charge. Although the underlying facts of the
instant case differ from the facts presented in Hernandez, that case was not limited to its facts. Footnote twenty of
the Hernandez opinion is not dicta. It instructively set forth a hypothetical situation where a defendant posts bail on
earlier cases, but is unable to post bail on an additional case. In any event, the Court reminds appellate and trial
courts that they must consider themselves bound by its pronouncements, whether classified as dicta or not. (pp. 16-
17)

         The judgment of the Appellate Division is REVERSED. The matter is REMANDED to the trial court for
the application of 155 days of additional jail credit.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and PATTERSON; and JUDGES
RODRÍGUEZ and CUFF (both temporarily assigned) join in JUSTICE FERNANDEZ-VINA’s opinion.




                                                           2
                                       SUPREME COURT OF NEW JERSEY
                                         A-18 September Term 2013
                                                  072388

STATE OF NEW JERSEY,

    Plaintiff-Respondent,

         v.

DARYEL RAWLS,

    Defendant-Appellant.


         Argued April 1, 2014 – Decided September 15, 2014

         On certification to the Superior Court,
         Appellate Division.

         Brian F. Plunkett, Assistant Deputy Public
         Defender, argued the cause for appellant
         (Joseph E. Krakora, Public Defender,
         attorney).

         Sara B. Liebman, Assistant Prosecutor,
         argued the cause for respondent (Grace H.
         Park, Acting Union County Prosecutor,
         attorney).

         Carol M.   Henderson, Assistant Attorney
         General,   argued the cause for amicus curiae
         Attorney   General of New Jersey (John J.
         Hoffman,   Acting Attorney General, attorney).


    JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.

    The issue on appeal is whether a defendant who is released

on bail on one indictment, but subsequently incarcerated on a

later indictment, is entitled to jail credit against the former




                                 1
indictment under Rule 3:21-8 (Credit for Confinement Pending

Sentence).

    Defendant Daryel Rawls was indicted on drug-related charges

in Union County, made bail, but was later arrested for unrelated

offenses in Ocean County.    Defendant spent 155 days in Ocean

County custody before he pled guilty to his Union County charges

and his bail was formally revoked.    The trial court denied

defendant’s motion to receive jail credit for this period toward

his Union County sentence.    The Appellate Division affirmed.

    For the reasons set forth in this opinion, we hold that a

direct application of State v. Hernandez, 208 N.J. 24 (2011),

mandates that defendant receive a 155-day jail credit toward his

Union County sentence.   Accordingly, we reverse the judgment of

the Appellate Division and remand to the trial court to apply

155 days of additional jail credit.

                                 I.

    On August 8, 2010, a vehicle driven by defendant was pulled

over by a New Jersey State Police Trooper for speeding.    As

defendant was pulling over, the trooper observed items being

thrown out of the passenger side window.    The trooper retrieved

a plastic bag from the right lane containing 146 folds of heroin

and another small bag containing a white powder.    He then

arrested defendant and his passenger, Terrance Bryant.    After

obtaining a search warrant, the trooper found a partially smoked

                                  2
marijuana cigar and two open containers of vodka inside the

vehicle.

    A Union County Grand Jury indicted defendant and his

passenger on third-degree possession of a controlled dangerous

substance (CDS), contrary to N.J.S.A. 2C:35-10(a)(1); third-

degree possession of CDS with intent to distribute, contrary to

N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(3); and fourth-

degree hindering apprehension or prosecution, contrary to

N.J.S.A. 2C:29-3(b)(1).

    Defendant made bail on the Union County charges on August

18, 2010.   He remained free until October 17, 2010 when he was

arrested in Ocean County on unrelated drug charges, which he

allegedly committed while released on bail.   At the time of

defendant’s arrest, his Union County bail was not revoked.

    Defendant was charged in Ocean County with second-degree

conspiracy to manufacture, distribute, or dispense drugs,

contrary to N.J.S.A. 2C:5-2, 2C:35-5(a)(1); first-degree leader

of narcotics trafficking network, contrary to N.J.S.A. 2C:35-3;

and two counts of second-degree manufacturing, distributing or

dispensing heroin/cocaine, contrary to N.J.S.A. 2C:35-5(a)(1),

N.J.S.A. 2C:35-5(b)(2).   Because defendant did not make bail on

those new charges, he remained incarcerated in Ocean County.

    Subsequently, on March 21, 2011, 155 days after his Ocean

County arrest, defendant pled guilty in Union County to third-

                                 3
degree possession of CDS with intent to distribute.   On that

same day, the trial court formally revoked defendant’s bail.

     In exchange for defendant’s guilty plea, the State dropped

the remaining charges and recommended that the court sentence

defendant to a six-year extended term of incarceration as a

repeat drug offender with a thirty-month parole disqualifier.

The sentence was to run concurrently with any sentence imposed

for violation of the parole he was then serving.   Defendant was

sentenced on September 9, 2011, according to the terms of his

plea agreement.   At sentencing, defendant received fifty-three

days of jail credit.   This total included eleven days between

defendant’s Union County arrest and release on bail, and forty-

two days between the date defendant was originally scheduled for

sentencing and the actual date of sentencing.

     Following his sentencing, defendant filed a motion for

additional jail credits for the time he had spent incarcerated

in the Ocean County jail.   He sought jail credit for the 155

days he was incarcerated between his October 17, 2010 Ocean

County arrest and his March 21, 2011 plea hearing when his bail

was revoked in Union County.1




1 In the same motion, Rawls requested that the court fix a
clerical error. The court had originally scheduled his
sentencing for July 29, 2011, and awarded jail credit through
July 28th. When the court postponed sentencing until September
9th, however, it did not adjust Rawl’s jail credits accordingly.
                                 4
     The sentencing judge acknowledged that defendant was

entitled to the eleven days of jail credit that he had received

for the time period from his August 8, 2010 Union County arrest

to his August 18, 2010 release on bail.   He then ruled that

defendant was entitled to 130 days of jail credit, beginning on

March 21, 2011, when defendant entered his guilty plea and his

bail was revoked on the Union County charges, until July 28,

2011, defendant’s original sentencing date.

     However, the sentencing judge denied defendant’s motion

seeking 155 days of additional jail credit.   He determined that

the facts were distinguishable from the facts present in

Hernandez because neither of the defendants in Hernandez had

made bail, whereas the defendant in this case had made bail in

Union County.   Moreover, regarding footnote twenty of Hernandez,

supra, 208 N.J. at 48 n.20, the judge rejected defendant’s

reliance on it and described it as dicta.2



The court granted this part of the motion, and found that the
failure to consider the scheduling change was an oversight.
2 Footnote twenty of Hernandez, supra:


          Under the State’s interpretation of the
          rule, and one which flows from the principle
          that a defendant should receive credits only
          against    a   sentence   for    which   the
          incarceration was “directly attributable,”
          assume a defendant like Rose is “bailed out”
          or released on the first arrest after two
          days, and the second after [ten] days, and
          then is arrested again and remains in
          custody for six months before disposition by
                                 5
    Defendant appealed, because he only challenged the denial

of jail credits as part of his sentence, it was heard on March

6, 2013, as part of the Excessive Sentence Oral Argument (ESOA)

calendar before a panel of two Appellate Division judges.    On

the same day, the Appellate Division issued its order, and

directed as follows:

          Having considered the record and argument of
          counsel, and it appearing that the issues on
          appeal   relate   solely   to   the   sentence
          imposed,   we   affirm   the   order   denying
          defendant’s   motion   for   additional   jail
          credits for the period of time between
          October 17, 2010 and March 21, 2011.

This Court granted defendant’s petition for certification.

216 N.J. 6 (2013).     We thereafter granted leave to the Attorney

General to appear as amicus curiae.

                                 II.

    Defendant argues that the trial court improperly denied him

155 days of jail credit.    He emphasizes that under Hernandez,

this Court held that defendants who could not post bail should

serve the same amount of time as defendants who are able to post

bail.   Defendant further asserts that the Hernandez Court made

clear that the total amount of time a defendant is required to


          plea.   If he pleads to the first crime and
          the others are dismissed, he would be
          entitled to two days credit if bail is not
          revoked,   notwithstanding negotiations  to
          dispose of all charges.

          [208 N.J. at 49 n.20.]
                                  6
serve should not depend on irrelevant concerns or happenstance,

such as whether a defendant has charges contained in a single

indictment or several, or whether or not he moves to revoke

bail.   Defendant maintains that Rule 3:21-8, as interpreted by

Hernandez, supra, requires that a defendant receive jail credit

even towards charges that are not directly attributable to his

or her incarceration.

    Petitioner contends that the trial court denied his motion

for jail credit on the ground that he had posted bail on the

Union County charges, which were unrelated to the Ocean County

charges.     Therefore, according to defendant, the trial court

applied jail credit on a directly attributable basis, which is

the approach specifically invalidated by Hernandez.

    Defendant points to footnote twenty of Hernandez, where the

Court addressed in a hypothetical situation facts nearly

identical to the instant case.     There, the defendant posted bail

on earlier charges, but not later charges.     In that footnote,

the Court stated that the defendant would be entitled to jail

credit toward both sets of charges.     Here, defendant argues that

the trial court was bound by all of this Court’s pronouncements,

whether classified as dicta or not.

    The State argues that the trial court properly applied

Hernandez.    The State maintains that the facts and circumstances

surrounding defendant’s pre-sentence incarceration were

                                   7
distinguishable from those of the Hernandez defendants.    In the

instant case, defendant was released on bail on his Union County

charges before the police arrested him again for new offenses

that he committed in Ocean County while on bail.   The State

emphasizes that, by contrast, the Hernandez defendants were

continuously incarcerated from the date of their initial arrest

until they were sentenced.   The State further submits that

footnote twenty of Hernandez is nothing more than an attempt by

the majority to illustrate their overall reasoning that jail

credits must be awarded uniformly, and is not meant to be

binding on the facts in this case.

    The State maintains that the position taken by defendant

rewards those who commit multiple offenses and violate the terms

of their bail.   The State urges this Court to “clarify”

Hernandez, supra, by holding that where a defendant is released

on bail and then commits a separate and new offense, for which

he is incarcerated, he is only entitled to jail credit for time

in custody during the second incarceration on the new offense.

    The Attorney General, appearing as amicus curiae, supports

the arguments advanced by defendant.   The Attorney General

asserts that defendant should receive 155 more days of jail

credit.   The Attorney General argues that a literal reading of

Rule 3:21-8 militates toward such a ruling.   In particular, the

Attorney General submits that jail credit cannot be contingent

                                 8
on whether bail is revoked on the pending charges.     Rather, a

defendant is entitled to jail credit on each charged offense

until the first sentence is imposed.     Furthermore, the Attorney

General asserts that it does not matter to an incarcerated

defendant that he or she may have posted bail on a previous

charge.    The Attorney General maintains that to deny credit for

this period of incarceration simply because bail was not

administratively revoked is contrary to Hernandez.

                                 III.

    Rule 3:21-8 states that, “[t]he defendant shall receive

credit on the term of a custodial sentence for any time served

in custody in jail or in a state hospital between arrest and the

imposition of sentence.”    This credit for pre-sentence custody

is commonly called “jail credits.”      Hernandez, supra, 208 N.J.

at 36 (citing Richardson v. Nickolopoulos, 110 N.J. 241, 242

(1988)).   “When the Rule preconditions for the application of

jail credits are satisfied, the award of such credits is

mandatory, not discretionary.”    Id. at 37 (citing State v.

Hemphill, 391 N.J. Super. 67, 70 (App. Div.), certif. denied,

192 N.J. 68 (2007)).

    Jail credits are “day-for-day credits.”      Ibid. (citing

Buncie v. Dep’t of Corr., 382 N.J. Super. 214, 217 (App. Div.

2005), certif. denied, 186 N.J. 606 (2006)).     They are applied

to the “front end” of a defendant’s sentence.     Ibid. (citing

                                  9
Booker v. N.J. State Parole Bd., 136 N.J. 257, 263 (1994)).

Accordingly, jail credit reduces both the defendant’s overall

sentence and any term of parole ineligibility by one day.     Ibid.

(citing State v. Mastapeter, 290 N.J. Super. 56, 64 (App. Div.),

certif. denied, 146 N.J. 569 (1996)); see also State v. Rippy,

431 N.J. Super. 338, 348 (App. Div. 2013) (“Jail credits are

applied to the ‘front end’ of a sentence and reduce a parole

ineligibility term that is part of a sentence.”) (citing

Hernandez, supra, 208 N.J. at 37), certif. denied, 217 N.J. 284

(2014).

    Jail credits also serve important policy goals.     “Jail

credits were conceived as a matter of equal protection or

fundamental fairness[.]”   Hernandez, supra, 208 N.J. at 36

(citing Richardson, supra, 110 N.J. at 250 n.2).   Without jail

credit, a defendant would serve “double punishment” because the

time spent in custody before sentencing would not count toward

the sentence.   Ibid. (citation omitted).   In addition, wealthy

defendants who could post bail would serve less total time than

poor defendants who could not post bail and remained in pre-

sentence custody.

                                IV.

    Before Hernandez, supra, New Jersey courts interpreted Rule

    3:21-8 “to allow jail credits only for ‘such confinement as

    is attributable to the arrest or other detention resulting

                                10
    from the particular offense.’” Id. at 36 (quoting State v.

    Black, 153 N.J. 438, 456 (1998) (internal quotations and

    citation omitted)).

    In other words, if a defendant were detained pre-

sentence for multiple offenses, he or she would only be entitled

to jail credit toward one of them, namely, the offense to which

his or her incarceration was “directly attributable.”   See,

e.g., Carreker, supra, 172 N.J. at 115 (“Generally [jail credit]

applies to confinement attributable to the offense that gave

rise to the sentence.”); Black, supra, 153 N.J. at 456-57 (“New

Jersey courts have adopted a negative view of [giving an inmate

jail credit against more than one sentence].”); Hemphill, supra,

391 N.J. Super. at 70 (“The credit is only permissible for a

period of incarceration attributable to the crime for which the

sentence is imposed.”); State v. Hill, 208 N.J. Super. 492, 495

(App. Div.) (“[Rule 3:21-8] only applies to confinement directly

attributable to the particular offense giving rise to the

initial incarceration.”), certif. denied, 104 N.J. 412 (1986).

Pre-Hernandez courts held, however, that judges could award jail

credit toward more than one sentence in the interests of

“fairness, justice, and fair dealings.”   Hernandez, supra, 208

N.J. at 37 (citing Hemphill, supra, 391 N.J. Super. at 70).

    The Hernandez Court held that a defendant is entitled to

“credits against all sentences ‘for any time served in custody

                               11
in jail or in a state hospital between arrest and the imposition

of sentence’ on each case.”    Id. at 28 (emphasis added) (quoting

R. 3:21-8).   Therefore, as interpreted by Hernandez, Rule 3:21-8

requires that a defendant receive jail credit even though the

charges are not directly responsible for his or her

incarceration.

                                 V.

                                 A.

      Hernandez encompassed two consolidated cases.      In the

first, the defendant, Andrea Hernandez, committed several armed

robberies in Passaic County.   Id. at 28-29.     She was arrested

and charged on October 25, 2006.      Id. at 29 n.1.    On January 23,

2007, while Hernandez was incarcerated awaiting disposition of

the Passaic County charges, Ocean County authorities charged her

with burglary based on an earlier, unrelated incident.        Id. at

29.   Hernandez pled guilty to the Ocean County charges.       Ibid.

On August 24, 2007, the Ocean County trial court sentenced her

to three years’ incarceration, to run concurrently to any

Passaic County sentence she might receive.      Ibid.   The court

awarded 213 days of jail credit for time served from January 23

to August 23, 2007.   Ibid.

      On October 4, 2007, Hernandez pled guilty to the Passaic

County charges.   Id. at 30.   The Passaic County trial court

imposed an aggregate twenty-year sentence subject to the No

                                 12
Early Release Act (NERA).    Ibid.     It awarded ninety days of jail

credit from Hernandez’s October 25, 2006, Passaic County arrest

to January 22, 2007, the day she was moved to the Ocean County

jail and the day before she was charged in Ocean County.           Ibid.

The court also awarded 161 days of gap-time credit from her

August 24, 2007, Ocean County sentencing to January 31, 2008,

the day before her Passaic County sentencing.         Ibid.    The court

denied Hernandez’s request to receive jail credit toward her

Passaic County sentence from the date of her Ocean County

“arrest” to her Ocean County sentencing.         Ibid.

    In the second case, defendant Derrick Wayne Rose committed

multiple offenses in Union County.       Id. at 31.      He allegedly

sold cocaine and heroin to undercover police officers on May 4,

2006, and on August 14, 2006, he allegedly sold crack cocaine to

another undercover police officer.       Ibid.   Rose was not arrested

at the time.    Ibid.   On January 26, 2007, the defendant was

arrested for committing a theft.       Ibid.

    Rose entered into a plea agreement to resolve all of the

charges.   Id. at 32.   On January 18, 2008, pursuant to the

agreement’s terms, the trial court imposed two concurrent five-

year sentences subject to three years of parole ineligibility on

the drug charges and a consecutive four-year sentence on the

theft charge.   Ibid.   The court did not award any jail credit



                                  13
for the two drug offenses,3 but awarded 357 days of jail credit

for the theft offenses, from Rose’s January 26, 2007, arrest to

January 17, 2008, the day before sentencing.      Id. at 33.

     In the Appellate Division, Hernandez noted that the trial

court had applied jail credit for time served from her Ocean

County sentence that was not subject to NERA, but not toward her

twenty-year Passaic County sentence that was subject to NERA.

Id. at 33-34.   As a result, the jail credit had no effect on the

amount of time she would serve in prison.      Ibid.

     Similarly, Rose noted that the trial court had applied all

of his jail credit toward his four-year theft sentence instead

of his five-year drug sentence that was subject to a three-year

parole disqualifier.   Id. at 35.      Rose argued that drug-

treatment programs are often contingent on the availability of

parole, so the court’s allocation of jail credit would harm his

eligibility for those programs.     Ibid.    He also argued that

after he served his three-year period of parole ineligibility,

he would be eligible for parole on the four-year sentence with

or without jail credit.   Ibid.   As a result, the jail credit had

no effect on the amount of time he would actually serve.        Ibid.

                                  B.


3 The Court noted that Rose was actually awarded one day of jail
credit for his May 4, 2007, offense. This was apparently a
mistake, because the judgment reflected an “arrest” on that date
that never occurred. Hernandez, supra, 208 N.J. at 33.
                                  14
    This Court’s decision in Hernandez rejected the idea that

jail credit should depend on immaterial factors like whether

charges are consolidated in a single indictment, the order in

which multiple indictments are tried, or, significantly, whether

bail is revoked.   Id. at 47-48.    It also clarified that because

jail credit has always applied toward the aggregate sentence of

an indictment, Hernandez “essentially impacts only cases

involving defendants sentenced to custodial terms on multiple

indictments.”   Id. at 48 n.19.    In addition, in footnote twenty

of its opinion, the Court posited the following hypothetical:

         Under the State’s interpretation of the
         rule, and one which flows from the principle
         that a defendant should receive credits only
         against    a    sentence   for    which   the
         incarceration was “directly attributable,”
         assume a defendant like Rose is “bailed out”
         or released on the first arrest after two
         days, and the second after [ten] days, and
         then is arrested again and remains in
         custody for six months before disposition by
         plea.   If he pleads to the first crime and
         the others are dismissed, he would be
         entitled to two days credit if bail is not
         revoked,   notwithstanding   negotiations  to
         dispose of all charges.

         [Id. at 48 n.20.]

In other words, under the “directly attributable” approach, if

the charges to which jail credits are applied happen to be the

charges that are dismissed as part of a plea agreement, then the

defendant would not receive any credit for the time he spent in

pre-sentence custody.

                                   15
                                 VI.

    Here, defendant made bail on his Union County charges on

August 18, 2010.    He was free until October 17, 2010, when he

was arrested in Ocean County on unrelated drug charges.

Defendant did not make bail on his Ocean County charges, and

therefore, remained incarcerated in Ocean County.      On March 21,

2011, 155 days after his Ocean County arrest, defendant pled

guilty to the Union County charges and on that same day, his

bail was revoked.

    Contrary to the State’s assertion that Hernandez must be

clarified, this case falls directly under its purview.          This

Court explicitly declared that “[t]he issue of credits simply

cannot turn on such happenstance.”     Id.   at 48.   We also

expressly included the revocation of bail as an example of

happenstance, stating that jail credit could not “depend on

whether the judge, prosecutor, bail unit, or even the defendant

moved to revoke bail on the first matter after the defendant was

arrested on the second or subsequent charge.”     Id. at 44.

Although the underlying facts of the instant case differ from

the Hernandez defendants, we did not limit the Hernandez

decision to its facts.    Rather, our holding in Hernandez, supra,

encompasses the instant case and does not distinguish based on

bail status.



                                 16
    Footnote twenty of the Hernandez opinion is not dicta.        It

instructively set forth a hypothetical situation where a

defendant posts bail on earlier cases but is unable to post bail

on an additional case, similar to the instant case.   We

reiterate that “[a]ppellate and trial courts consider themselves

bound by this Court's pronouncements, whether classified as

dicta or not.”   State v. Dabas, 215 N.J. 114, 136-37 (2013).

    Therefore, pursuant to Hernandez, defendant is entitled to

jail credit toward his Union County case for the 155 days from

his October 17, 2010, Ocean County arrest to his March 21, 2011,

Union County plea, when his bail was revoked.

                               VII.

    The judgment of the Appellate Division is reversed.      We

remand to the trial court to apply 155 days of additional jail

credit.

     CHIEF JUSTICE RABNER, JUSTICES LaVECCHIA, ALBIN, and
PATTERSON, and JUDGES RODRÍGUEZ and CUFF (both temporarily
assigned) join in JUSTICE FERNANDEZ-VINA’s opinion.




                                17
               SUPREME COURT OF NEW JERSEY

NO.   A-18                                  SEPTEMBER TERM 2013

ON CERTIFICATION TO           Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Respondent,

              v.

DARYEL RAWLS,

      Defendant-Appellant.




DECIDED               September 15, 2014
               Chief Justice Rabner                       PRESIDING
OPINION BY                Justice Fernandez-Vina
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


CHECKLIST                       REVERSE/REMAND
CHIEF JUSTICE RABNER                  X
JUSTICE LaVECCHIA                     X
JUSTICE ALBIN                         X
JUSTICE PATTERSON                     X
JUSTICE FERNANDEZ-VINA                X
JUDGE RODRÍGUEZ (t/a)                 X
JUDGE CUFF (t/a)                      X
TOTALS                                7




                                                   1